                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


JOSEPH LEGAT,                                             )
                                                          )
           Plaintiﬀ,                                      )
                                                          )   No. 20 C 6830
v.                                                        )
                                                          )   Judge Robert W. Gettleman
LEGAT ARCHITECTS, INC.,                                   )
                                                          )
           Defendant.                                     )

                               MEMORANDUM OPINION & ORDER

           Plaintiﬀ Joseph Legat ﬁled a six count complaint against Legat Architects, Inc., alleging

violations of the Lanham Act, the Illinois Uniform Deceptive Trade Practices Act, the Illinois

Consumer Fraud and Deceptive Business Practices Act, as well as claims for common law

service mark infringement and declaratory judgment. 1 Defendant has moved for judgment on the

pleadings, arguing that plaintiﬀ’s claims are barred by res judicata. (Doc. 21). Defendant

requests that the case be dismissed or stayed pending resolution of the state court appeal. For the

reasons set forth below, defendant’s motion is granted, and this case is stayed pending plaintiﬀ’s

state court appeal.

                                                  BACKGROUND

           On October 10, 2018, plaintiﬀ sued defendant in the Circuit Court of Lake County,

Illinois, for breach of contract. After plaintiﬀ’s complaint was dismissed without prejudice on

February 27, 2019, plaintiﬀ amended his complaint three times, adding several claims including

a claim for unjust enrichment. In his third amended complaint, plaintiﬀ alleged that he retained

ownership of the LEGAT trademark for architecture services after he sold his interest in the


1
    Plaintiﬀ’s complaint lists two counts as “Count V.”
business in 1997, and that since 2017, defendant has been using the trademark without his

authorization.

           Defendant moved to dismiss plaintiﬀ’s unjust enrichment claim in the state court on the

grounds that after plaintiﬀ sold his stock in Legat Architects in 1997, plaintiﬀ retained no right to

the company’s LEGAT brand, which became an asset of defendant. Defendant further argued

that as a matter of law, the right to the LEGAT name passed to the new owners of the company

and therefore plaintiﬀ’s unjust enrichment claim was barred. On August 4, 2019, after full

brieﬁng and oral argument, the Circuit Court agreed with defendant and dismissed plaintiﬀ’s suit

with prejudice. 2

           Plaintiﬀ ﬁled a notice of appeal on November 17, 2020, but he was required to voluntary

dismiss his appeal due to a pending sanctions motion against him. Plaintiﬀ re-ﬁled his notice of

appeal on February 2, 2021.

           Plaintiﬀ ﬁled the instant suit on November 18, 2020. Plaintiﬀ alleges several violations

of the Lanham Act along with state law claims for trademark infringement, violations of the

Illinois Deceptive Trade Practices Act, and the Consumer Fraud and Deceptive Business

Practices Act. Plaintiﬀ also seeks a declaratory judgment that he is entitled to use the trademark

LEGAT JOSPEH R. ARCHITECTS in his business. Defendant answered the complaint on

January 19, 2021, asserting res judicata and several counterclaims.

                                                   DISCUSSION

           Defendant has moved for judgment on the pleadings, arguing that plaintiﬀ’s claims

should be dismissed because they are precluded by the judgment of the state court. In a footnote,




2
    Speciﬁcally, the Circuit Court agreed that defendant had the right to use the LEGAT name after the 1997 sale.


2
defendant alternatively requests that the court stay the case pending resolution of plaintiﬀ’s state

court appeal under Colorado River Water Conservation District v. United States, 424 U.S. 800

(1976).

          Whether a state-court judgment precludes claims in a subsequent federal case depends on

the preclusion rules of the particular state. 28 U.S.C. § 1738; Rogers v. Desiderio, 58 F.3d 299,

301 (7th Cir. 1995). In Illinois, “the doctrine of res judicata [claim preclusion] provides that a

ﬁnal judgment on the merits rendered by a court of competent jurisdiction bars any subsequent

action between the same parties or their privies on the same causes of action. Res judicata bars

not only what was actually decided in the ﬁrst action but also whatever could have been

decided.” Hudson v. City of Chi., 889 N.E.2d 210, 213 (Ill. 2008) (internal citation omitted).

Illinois interprets “same causes of action” broadly such that “separate claims will be considered

the same cause of action for purposes of res judicata if they arise from a single group of

operative facts, regardless of whether they assert diﬀerent theories of relief.” River Park, Inc. v.

City of Highland Park, 703 N.E.2d 883, 889 (1998); see also, Carr v. Tillery, 591 F.3d 909, 913

(7th Cir. 2010) (“You cannot maintain a suit, arising from the same transaction or events

underlying a previous suit, simply by a change of legal theory. �at is called ‘claim splitting,’

and is barred by the doctrine of res judicata.”).

          Some of the elements of claim preclusion are clearly met here. �ere can be no dispute

about the ﬁrst element; the parties in the Circuit Court action are identical to the parties in this

case. Second, there clearly is an identity of causes of action. Plaintiﬀ’s claim for unjust

enrichment in the Circuit Court action and his claims in the instant suit all stem from the same

operative facts: plaintiﬀ’s allegations that defendant has wrongfully used the LEGAT name and




3
trademark since 2017. Rebranding the unjust enrichment claim as a Lanham Act claim does not

save plaintiﬀ’s case. 3

        Plaintiﬀ raises several counterarguments, though only two warrant discussion. First,

plaintiﬀ argues that his injury is a continuing wrong such that res judicata does not apply. �e

court disagrees. �e continuing wrong exception allows a second action to proceed when the

second action is based on a new harm that has arisen after entry of the prior judgment. See, for

example, Holman v. Village of Alorton, 66 N.E.2d 841, 848 (Ill. App. Ct. 2016) (action seeking

relief for failure by the defendant to make future installment payments required by a bankruptcy

judgment would not be barred by res judicata because they constituted actions to enforce the

bankruptcy judgment and were based on subsequent events). Plaintiﬀ has not alleged a

subsequent injury here.

        Second, plaintiﬀ argues that the similarity in factual matter relates only to foundational

facts, as opposed to operative facts. �is argument is unavailing. In the cases cited by plaintiﬀ,

the two relevant actions were legally distinct and required proof of diﬀerent sets of facts. Unlike

those cases, the claims in the instant suit relate to the same injury and same transaction as the

state court suit—the harm from defendant’s use of plaintiﬀ’s name and trademark. Further, to the

extent there are new factual allegations or new claims (such as plaintiﬀ’s declaratory judgment

claim), they are still barred by res judicata because plaintiﬀ could have brought those claims in

the Circuit Court action. Hudson v. City of Chi., 889 N.E.2d at 213 (“Res judicata bars not only




3Indeed, unjust enrichment is frequently pled as an alternative to trademark infringement, based on the same
underlying factual allegations. See, e.g., IPOX Schuster, LLC v. Nikko Asset Mgmt. Co., Ltd., 191 F.Supp.3d 790,
803 (N.D. Ill. 2016) (“Portions of [plaintiﬀ’s] unjust enrichment and common law misappropriation claims are based
on the misuse of [plaintiﬀ’s] trademark, reputation, and goodwill.”).


4
what was actually decided in the ﬁrst action but also whatever could have been decided.”). All

of plaintiﬀ’s current claims were readily available in his state court action.

       �at said, there is an open question as to whether a ﬁnal judgment on the merits has been

rendered in the state case. Plaintiﬀ has an appeal pending, and Illinois law is unclear on whether

a trial court’s judgment is ﬁnal for purposes of res judicata during the pendency of an appeal.

See Rogers v. Desiderio, 58 F.3d 299, 302 (7th Cir. 1995) (“To be blunt, we have no idea what

the law of Illinois is on the question whether a pending appeal destroys the claim preclusive

eﬀect of a judgment.”); see also, Baek v. Clausen, 886 F.3d 652, 664 (7th Cir. 2018) (reiterating

its holding in Rogers). As the Seventh Circuit explained in Rogers, and again in Baek, there is a

split within Illinois appellate courts as to whether the ﬁling of an appeal suspends the preclusive

eﬀect of a Circuit Court’s judgment, and “[t]he Illinois Supreme Court has not clariﬁed the issue

in the 20 years since Rogers was decided.” �ompson v. City of Chi. Bd. of Edu., 2016 WL

362375, at *3 (N.D. Ill. Jan. 29, 2016).

       �e Seventh Circuit has repeatedly aﬃrmed that, “[u]nder the circumstances, a stay rather

than immediate decision is the prudent course.” Baek, 886 F.3d at 664; Rogers, 58 F.3d at 302

(“It is sensible to stay proceedings until an earlier-ﬁled state case has reached a conclusion, and

then (but only then) to dismiss the suit on the grounds of claim preclusion.”); see also, Hearne v.

Bd. of Edu. of City of Chi., 185 F.3d 770 (7th Cir. 1999). Following the Seventh Circuit’s

guidance, the case is stayed pending the state court appeal.




5
                                          CONCLUSION

       Defendant’s motion for judgment on the pleadings (Doc. 25) is granted and this case is

stayed pending resolution plaintiﬀ’s state court appeal. �e parties are directed to notify this

court of the results of plaintiﬀ’s appeal as soon as that case is decided.

                                       ENTER:



                                               __________________________________________
                                               Robert W. Gettleman
                                               United States District Judge


DATE: June 23, 2021




6
